NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5069-18T1

MONIQUE JOHNSON,

          Plaintiff-Appellant,

v.

JAYNE LACINA-HEALY,

     Defendant-Respondent.
___________________________

                   Submitted May 28, 2020 – Decided June 11, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. DC-002054-
                   19.

                   Monique Johnson, appellant pro se.

                   Sullivan and Graber, attorneys                             for     respondent
                   (Danyelle H. Golland, on the brief).

PER CURIAM
      Plaintiff Monique Johnson appeals a Special Civil Part judgment entered

in her favor against defendant Jayne Lacina-Healy. Finding substantial credible

evidence in the record to support the judgment, we affirm.

      On July 14, 2018, defendant's vehicle struck a parked car, which collided

with other vehicles, and one hit the rear of plaintiff's vehicle, pushing it into

some garbage cans. New Life Auto Sports (New Life) estimated $3233 to repair

the rear bumper assembly of plaintiff's vehicle. She did not have it repaired

there, but had it towed to another shop, DC Auto Body, in Perth Amboy, which

was closer to her home. DC Auto's estimate to repair the front end of the vehicle

was $4638.88. The estimate did not mention any damage in the rear of the

vehicle.

      The car remained at DC Auto without being repaired although it had been

taken apart and could not be used. Plaintiff claims defendant's insurer did not

inspect it until November 5, 2018, and that she incurred storage and car rental

charges in the meantime. After the inspection, plaintiff paid $5949.68 to DC

Auto for storage, tear-down and labor charges, and the car was put back together

and released to her. Neither the front nor the back of her car was repaired.

      Plaintiff sued defendant in the Special Civil Part seeking $15,000 in

damages. At the trial on June 25, 2019, plaintiff and a witness to the accident


                                                                         A-5069-18T1
                                       2
both testified. An individual from DC Auto, who plaintiff subpoenaed, did not

appear for trial. Plaintiff indicated she would proceed without him. Plaintiff

acknowledged defense counsel's photographs of her car accurately showed its

condition.

      Plaintiff was awarded a judgment of $3013.1 The judge found no damage

to the front of plaintiff's car based on the photographs:

             I don't see any damage to the front of the car. I'm
             looking at the estimate from DC Autobody, they got a
             charge here for headlamps. The headlamp is fine, it's
             not cracked. A charge for a new grill. There's nothing
             wrong with the grill. There's nothing—I don't see a
             single scratch of damage to the front of this car, just
             because it hit some garbage cans. I don't see any
             justification for $4600 worth of repairs.

      The trial court found minor damage to the rear bumper, awarding plaintiff

the full amount of that estimate and a portion of her car rental charges.

      On appeal, plaintiff argues:

             I. I ASKED THE JUDGE TO SPEAK WITH THE
             REPAIR SHOP, HE WOULD HAVE HAD A BETTER
             UNDERSTANDING OF THE FACTS TO MAKE A
             FAIR DECISION, I SUBPOENAED THE REPAIR
             SHOP, BUT THEY DID NOT APPEAR. ALSO, THE
             DEFENDANT DID NOT SHOW THE JUDGE THE
             HIDDEN DAMAGE PHOTOS, HE ONLY SHOWED


1
  This was comprised of $3233 for the rear bumper, $502 for car rental charges
and $82 in court costs, less $804 that defendant's insurer paid plaintiff.
                                                                            A-5069-18T1
                                        3
            THE TOP PHOTOS. NJ REGULATION STATES
            THAT HIDDEN DAMAGES MUST BE COVERED.

            II. ALLSTATE IS RESPONSIBLE FOR ALL
            REPAIRS TO PLAINTIFF'S VEHICLE.

            III. ALLSTATE IS LIABLE FOR THE EXTRA
            STORAGE FEES.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a bench trial. Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974). These findings will not be disturbed

unless they are "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice." Id. at 484 (internal quotation mark omitted) (quoting Fagliarone v.

Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App. Div. 1963)). However, our

review of a trial court's legal determinations is plenary.       D'Agostino v.

Maldonado, 216 N.J. 168, 182 (2013) (citing Manalapan Realty, L.P. v. Twp.

Comm., 140 N.J. 366, 378 (1995)).

      There was substantial credible evidence to support the judgment .

Defendant's liability was not disputed. Plaintiff and a witness testified about

how the accident occurred. There was damage to the rear bumper. The court

found the photographs showed this damage. The court relied on the estimate

from New Life to calculate the amount of the damages and also allowed a portion

                                                                        A-5069-18T1
                                       4
of the car rental charges. Plaintiff acknowledged she had received $804 from

defendant's insurer, and that amount was deducted.

      Plaintiff had the burden of proving her claims by a preponderance of the

evidence. See Jerista v. Murray, 185 N.J. 175, 191 (2005) (explaining that in

most "personal injury case[s] . . . . plaintiffs ha[ve] the burden of proving [their

case] by a preponderance of the evidence").          The record did not support

plaintiff's claim there were damages to the front-end of the car, hidden or

otherwise. There was no proof DC Auto's estimate related to this accident; it

was undated and did not mention the date of loss. It included repairs to parts

that were not damaged. Plaintiff's eyewitness did not testify that any front-end

damage occurred. The court was not required to call the witness who did not

appear, particularly here, where the testimony would have related to the

uncorroborated front-end damage claim. Given the lack of proof on this portion

of plaintiff's claim, the trial court properly disallowed the storage and car rental

charges associated with the claim.

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                            A-5069-18T1
                                         5